DETAILED ACTION Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1 – 4 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegaya et al .(JPH08170933, hereinafter Ikeyaga) in view of Makino et al. (3,975,948, hereinafter Makino). 	Regarding claim 1, Ikegaya disclose a method and apparatus comprising a .
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ikegaya according to the teachings of Makino for the purpose of, advantageously providing an improved method of measuring axial force of bolts in a non-destructive manner with ease and a high degree of accuracy (See Makino, Col. 2, lines 1 – 14).
 	Regarding claim 2, in Ikegaya, the sensor includes a first sensor 1a disposed on the one side of the nut member 10, the first sensor configured to apply waves to the structure by an element having a piezoelectric or ultrasonic effect; and a second sensor 1b disposed on the opposite side of the nut member, the second sensor configured to measure the waves applied by the first sensor and transmitted through 
 	Regarding claim 4, in Ikegaya, a sensing jig 11 (See Fig. 4b) is configured to locate the sensor adjacent the nut member, wherein the sensing jig is fixed to the nut member and is attached to a clamped surface of the structure with which the nut member makes contact.  
 	Regarding claim 15, in Ikegaya, a display is configured to display the axial force determined by the analyzer (See Figs. 1 and 2).
 	Regarding claim 16, in Ikegaya, the first sensor 1a is installed in the structure such that the sensor is adjacent to the nut member, by fixing a sensing jig 11, on which the sensor is mounted, to the nut member 10, the second sensor 1b is installed on an opposite side of the structure and the second sensor applies vibration to the structure through one side of the tightened nut member and obtains a signal by the vibration that propagates through the structure and that passes through the nut member; and the signal received from the sensor is analyzed (See Pg. 2, Para. 0021 and Pg. 3, Para. 0028). 	 	Ikegaya fails to disclose determining the axial force of the bolt member using a difference in propagation velocity of the signal by the vibration according to the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ikegaya according to the teachings of Makino for the purpose of, advantageously providing an improved method of measuring axial force of bolts in a non-destructive manner with ease and a high degree of accuracy (See Makino, Col. 2, lines 1 – 14).
 	Regarding claim 17, in Ikegaya, a display is provided (See Figs. 1 and 2).  5. 	Claims 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegaya and Makino, as applied to claims 1 and 16 above, and further in view of Eguchi et al. (JPH06206127, hereinafter Eguchi).
 	Regarding claim 13, Ikegaya and Makino fail to disclose that the analyzer analyzes the signal that is being determined, which is measured by the sensor, based on learning data that is obtained in advance by machine learning and determines an axial force corresponding to the signal being determined, by interpolating data.   	However, Eguchi discloses an apparatus comprising an analyzer 40 that analyzes a measured signal based on learning data from a neural network 14 having learning and processing means that estimates axial force (See Pg. 2, Paras. 0012 – 0016 and Pg. 6, Para. 0043).

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ikegaya and Makino according to the teachings of Eguchi for the purpose of, advantageously providing an improved device since this type of device manages screw tightening based on axial force while excluding the instability related to axial force measurement (See Eguchi, Pg. 1, Paras. 0006 – 0007). 	Regarding claim 18, Ikegaya and Makino fail to disclose that in the third step, a signal that is being determined, and which is measured by the sensor, is analyzed based on learning data that is obtained in advance by machine learning, and an axial force corresponding to the signal being determined is determined by interpolating data.  	However, Eguchi discloses an apparatus comprising an analyzer 40 that analyzes a measured signal based on learning data from a neural network 14 having learning and processing means that estimates axial force (See Pg. 2, Paras. 0012 – 0016 and Pg. 6, Para. 0043).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ikegaya and Makino according to the teachings of Eguchi for the purpose of, advantageously providing an improved device since this type of device manages screw tightening based on axial force while excluding the instability related to axial force measurement (See Eguchi, Pg. 1, Paras. 0006 – 0007).
   Allowable Subject Matter

Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Burmann (2006/0225511) discloses a device for measuring pre-stressing force .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/13/21